Citation Nr: 1216760	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder (claimed as jungle rot).

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to March 1946.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which determined that new and material evidence had not been received sufficient to reopen the Veteran's claims of entitlement to service connection for a skin disorder and diabetes mellitus.

In a letter dated October 2009, the RO advised the Veteran that it had received his request for a Travel Board hearing.  However, in a subsequent October 2009 letter, the Veteran asked that his request for a hearing be withdrawn.  As such, his hearing request has been withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2011).

The Board has previously considered this appeal.  In May 2010, the Board remanded the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for diabetes mellitus for further development, specifically, to attempt to locate additional service records.  The search was accomplished, and in June 2011, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  Also in May 2010, the Board denied reopening the Veteran's claim of entitlement to service connection for a skin disorder which, at the time, involved the issue of whether new and material evidence had been received sufficient to reopen the claim.  The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In a July 2011 single-judge Memorandum Decision, the Court set aside that part of the Board's decision that denied the claim and remanded the claim to the Board for further development and adjudication.

In January 2012, the Board again considered the two claims.  It remanded the issue of whether new and material evidence had been received sufficient to reopen the claim of entitlement to service connection for diabetes mellitus for additional development, specifically, to attempt to search for service treatment records.  Further, after finding that new and material evidence had been received sufficient to reopen the Veteran's claim of entitlement to service connection for a skin disorder, it also remanded the claim for additional development, including affording the Veteran a VA examination.  The examination took place in January 2012 and in February 2012, the AMC issued an SSOC, in which it continued to deny both claims.  The claims folder has now been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus based on a finding that there was no probative evidence of the condition in service or to a compensable degree within one (1) year following separation from service.

2.  The evidence received since the April 2003 rating decision is either cumulative or redundant, and when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus.



CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus has not been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In this case, a letter dated December 2008 informed the Veteran of the types of evidence needed in order to substantiate the underlying service connection claim, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied Dingess/Hartman by informing the Veteran of how VA determines the disability rating and effective date elements of a claim.  While this letter also advised him of the requirements for reopening a claim based on new and material evidence, it did not advise him of the reason(s) for the initial denial of his claim.  However, VA subsequently satisfied the requirements of the VCAA and Kent by means of a letter dated January 2012, which informed the Veteran of the specific reason(s) for the previous denial of his claim.  

In this respect, although the Board acknowledges that the Kent notice letter was provided after the initial adjudication of the Veteran's claim, as mentioned above, the claim was subsequently readjudicated in a February 2012 SSOC after the Veteran was afforded a reasonable amount to time to respond to the letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.  Therefore, the Board finds that VA has complied with the notice requirements of the VCAA and its regulations.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's available post-service private and VA outpatient treatment records.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.

The Board also concludes that reasonable efforts to develop evidence for the record have been made.  The Board observes that the Veteran's service treatment records are not of record.  Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas.  In addition, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

In this case, as noted above, the Board remanded the Veteran's claim on two separate occasions in order to search for his service treatment records.  In January 2011, records were requested from the National Personnel Records Center ("NPRC") in St. Louis, Missouri, which reported that, although it had conducted an extensive and thorough search of records, it was unable to locate any records for the Veteran, and determined that his records were most likely destroyed in a fire at the facility in 1973.  The NPRC also advised that records from the Surgeon General's Office were unavailable.  It therefore concluded that any further attempts to locate such records would be futile.  Thereafter, in April 2011, the AMC prepared a Formal Finding of Unavailability memorandum, denoting the efforts taken to obtain the Veteran's records during the course of this appeal.

It therefore appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Additionally, service connection for diabetes mellitus may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

By an unappealed rating decision, dated April 2003, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus because there was no evidence that the condition manifested during service or within one year of separation of service.  Following the issuance of the rating decision and an April 2003 notification letter, which informed the Veteran of his right to appeal, a timely notice of disagreement was not received within one year of the date of the notice letter.  Therefore, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156 (a).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Because, as discussed above, the Veteran's service treatment records are not available, the evidence of record at the time of the last prior denial included only the Veteran's post-service treatment reports.  Employee medical records, dated April 1947 to June 1975, show no evidence of treatment for, or a diagnosis of diabetes mellitus.  Private treatment records, beginning in June 1975, show that the Veteran was hospitalized for a chronic duodenal ulcer.  Again, however, there is no evidence that he was diagnosed with diabetes mellitus or was found to have a high glucose level.  Also of record are treatment reports, beginning in the late 1970's, from the Dayton, Ohio, VA Medical Center ("VAMC").  The first evidence of possible diabetes mellitus was not shown until April 1988, when laboratory results revealed a high glucose level.  By January 1999, the Veteran was diagnosed with non-insulin-dependent diabetes mellitus.  In none of these records, however, is there any indication that the Veteran's diabetes mellitus developed during, or was the result of some incident of, service. 

The evidence of record since the April 2003 rating decision consists of updated VAMC treatment reports, which show continuing treatment for diabetes mellitus, as well as private laboratory results.  While these records are new, in that they were not of record at the time of the last denial, they are not material because they fail to demonstrate that he developed the disease during service or within one year of service, and they similarly fail to provide a medical nexus between the Veteran's disease and active service.  

Also of record since the last final denial are the Veteran's continued statements in support of his claim.  The Board concludes, however, that these assertions do not constitute new and material evidence, as they are merely a restatement of his previous contentions made at the time of the April 2003 rating decision, and thus, do not raise a reasonable possibility of substantiating the claim or relate to an unestablished fact necessary to substantiate the claim.

Accordingly, the Board finds that, while the additional clinical evidence received since the April 2003 rating decision is new, because it does not raise a reasonable possibility of substantiating the Veteran's claim, it does not constitute material evidence sufficient to reopen his claim of entitlement to service connection for diabetes mellitus.


ORDER

New and material evidence not having been received, the request to reopen the claim of entitlement to service connection for diabetes mellitus is denied.


REMAND

The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, if a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

To this end, in its January 2012 remand, the Board directed the VA examiner to review the claims folder and note that the claims folder had been reviewed.  Review of the January 2012 compensation and pension examination, however, appears to indicate that these directives were only followed in part.  In this respect, the Board observes that, although the examiner indicated that she had reviewed the claims folder, and specifically stated that the Veteran had not been diagnosed with onychomycosis or tinea cruris (conditions that were both diagnosed during the January examination) until 2005 and 2007, respectively, a more thorough review of the record clearly reveals that he was first seen for complaints of itchy skin as early as 1979, was diagnosed with tinea cruris as early as July 1984, and was diagnosed with foot fungus in June 1985, all during outpatient evaluations at the VA dermatology clinic.  Significantly, although the examiner seems to have based her conclusion that the Veteran's onychomycosis and tinea cruris were less likely than not incurred in, or caused by, service solely on her rationale that "the [V]eteran's tinea cruris and onychomycosis of toenails bilateral was first diagnosed in the mid 2000's in [the] medical record," as noted above, the evidence of record demonstrates that this is clearly not the case.  Moreover, despite providing the additional rationale that "there is no evidence of this diagnosis or any skin condition in [the service treatment records]," as noted above, and as documented several times throughout the claims folder, the Veteran's service treatment records are actually not in the claims folder, but were most likely destroyed in a fire at the NPRC in 1973.

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, although the Board realizes that another remand will, regrettably, further delay an appellate decision on the claim, in order to comply with the Board's January 2012 remand instructions and the Court's holding in Barr, the Board finds that a remand is necessary in order to allow the previous VA examiner an opportunity to thoroughly review the complete claims folder and allow for a readjudication of the Veteran's appealed claim based on a more accurate medical history.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the claims folder to the VA examiner who performed the January 2012 skin examination to provide an opinion as to whether the Veteran's current skin disorder(s) is the result of, or is otherwise related to some incident of service.  The claims folder must be provided to the examiner for review of the complete record prior to the examination and the examiner must specifically state that the complete claims folder has been reviewed. Relevant treatment records available only electronically must be made available to the examiner, whether in electronic or paper form.

In her report, the VA  examiner is to specifically list (by month and year) all treatment records in which the Veteran either complained of, was treated for, or was diagnosed with a skin disorder, condition or disease since service.  The Board has deemed the Veteran credible and competent to describe symptoms of a skin disease or condition.

As to any current skin disorder(s) diagnosed, the clinician is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder(s) is causally related to an incident or event during service, to include the Veteran's claim of having developed "jungle rot" while serving honorably in the Philippines during World War II.  A complete rationale for all opinions expressed, as well as a discussion of the medical principles involved, must be provided.

2.  If for any reason the examiner who conducted the January 2012 examination is no longer available, the Veteran must be scheduled for another examination with an appropriate, qualified examiner to determine whether any current skin disorder(s) is the result of, or is otherwise related to, some incident of service, to specifically include the Veteran's claim of having developed jungle rot while serving in the jungles of the Philippines.  The complete claims folder must be provided to the examiner for review of the complete record prior to the examination and the examiner must note that the complete claims folder has been reviewed.  Relevant treatment records available only electronically must be made available to the examiner, whether in electronic or paper form.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner should elicit from the Veteran a complete history of the symptoms and treatment related to the condition and note that, in addition to the medical evidence, the Veteran's lay history has been considered in his or her opinion.  

The VA  examiner must specifically list (by month and year) all treatment records in which the Veteran either complained of, was treated for, or was diagnosed with a skin disorder, condition or disease since service.  The Board has deemed the Veteran credible and competent to describe symptoms of a skin disease or condition.

As to any current skin disorder(s) diagnosed, the clinician is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder(s) is causally related to an incident or event during service, to include the Veteran's claim of having developed "jungle rot" while serving honorably in the Philippines during World War II.  A complete rationale for all opinions expressed, as well as a discussion of the medical principles involved, must be provided.

3.  Thereafter, the RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed.  If not, the claims folder should be returned to the examiner to implement corrective measures.  See Stegall v. West, supra.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


